DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 28 FEB 2022.  The status of the claims is as follows:
Claims 1-10 are pending.
Claims 1 and 9 are amended.
Claims 9 and 10 are withdrawn (without traverse, 06 AUG 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 newly requires “the source gas containing silicon” in the last limitation of the claim.  The limitation as presented lacks antecedent basis for “containing silicon”, as the previous references to the source gas do not disclose its composition.  Claims 2-8 do not correct this deficiency.
Claim 1 newly requires “the first nitriding gas for nitriding the silicon” in the last limitation of the claim.  There are two separate references to silicon preceding this limitation in the claim (the thin layer of silicon discussed in the third and fourth limitations, and the silicon in the source gas in the fifth limitation), and it is unclear which silicon this gas is intended to nitride.  Claims 2-8 do not correct this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley ‘333 (U.S. Patent 5,939,333) in view of Kim ‘224 (U.S. PGPub 2009/0278224).
Claim 1 – Hurley ‘333 teaches a film forming method (Column 5 Line 60 – Column 6 Line 2) of forming a silicon nitride film on a substrate (Column 6 Lines 1-2; the reference specifically discloses at Column 1 Lines 19-28 and Column 6 Lines 20-26 that the method disclosed in the reference is intended to overcome the known phenomenon of different material surfaces being known to have different silicon nitride nucleation rates, and therefore different silicon nitride incubation times, by forming a silicon film over the different material surfaces to provide a uniform material surface, which then provides a uniform nucleation rate and incubation time for the formation of silicon nitride thereon) including a first film and a second film formed on a surface of 
supplying a processing gas formed of silicon halide to the substrate (Column 7 Lines 21 – 32, dichlorosilane listed as a preferred silicon source);
forming a thin layer of silicon nitride by supplying a second nitriding gas for nitriding the thin layer of silicon to the substrate (Column 8 Lines 49 – 60, nitridation of silicon surface using e.g. ammonia); and
forming the silicon nitride film on the thin layer of the silicon nitride by supplying the source gas containing silicon and the first nitriding gas for nitriding the silicon to the substrate (Column 9 Lines 32-40, further described at Column 4 Lines 37-45 using dichlorosilane and ammonia; the claims and specification do not require that the first and second nitriding gases are different).
Hurley ‘333 does not teach or suggest the following limitations of Claim 1:
Forming a thin layer of silicon covering the first film and the second film by supplying the processing gas (Hurley ‘333 discloses this at Column 7 Lines 21-32 but it is disclosed in a separate embodiment from the nitriding step as cited above);
Wherein during the forming a thin layer of silicon, supplying a plasmarized hydrogen gas to the substrate occurs.
Wherein during the forming a thin layer of silicon, alternately and repeatedly performing the supplying the plasmarized hydrogen gas and the supplying the processing gas occurs.
As noted above, Hurley ‘333 teaches the concept of forming a thin layer of silicon on a substrate prior to forming another layer of silicon nitride at Column 7 Lines 21-32.  However, this step is taught as an alternative process to the nitriding step discussed above and Hurley ‘333 never uses them in combination.  Examiner notes Claim 1 of Hurley ‘333, which teaches the steps of providing a silicon based substrate surface, nitridating the substrate surface, and depositing a silicon nitride layer on the nitridated surface.  “Silicon based silicon surface” as defined by Hurley ‘333 is inclusive of silicon and polysilicon surfaces (Column 6 Lines 11-12).  Hurley ‘333 teaches advantages which accrue to silicon nitride films formed on silicon layers as deposited in Hurley ‘333 at Column 7 Line 52 – Column 8 Line 29, particularly uniform deposition rate of silicon nitride across the surface, uniform nucleation of the silicon nitride, and improved electrical characteristics.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 to include the silicon layer formation step prior to the nitridation step.  All the claimed elements were known in the prior art (as they are all taught in Hurley ‘333), and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (the only difference in the combination is exactly which silicon surface gets nitrided), and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention 
Hurley ‘333 does not expressly disclose deposition techniques for the silicon predeposition step.  Kim ‘224 is drawn to forming layers of silicon thin films on semiconductor substrates (PG 0026).  Kim ‘224 teaches that e.g. PEALD processes are known to be suitable for the purpose (PG 0020-0021).  Kim ‘224 further teaches that for PEALD processes, known silicon precursors include dichlorosilane and hexachlorodisilane (PG 0029) and hydrogen plasma is additionally supplied (PG 0039-0040, PG 0044).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 to form the desired initial thickness of silicon using the PEALD process and precursors of Kim ‘224, as Hurley ‘333 wants to form a layer of silicon on a substrate and Kim ‘224 teaches that PEALD is a known method for depositing silicon layers on substrates.
Claim 2 – Hurley ‘333 / Kim ‘224 teach the film forming method of Claim 1, wherein the silicon halide forming the processing gas is silicon chloride (Kim ‘224 PG 0029, hexachlorodisilane).  
Claim 3 – Hurley ‘333 / Kim ‘224 teach the film forming method of Claim 2, wherein the silicon chloride is hexachlorodisilane (Kim ‘224 PG 0029, hexachlorodisilane).
Claim 8– Hurley ‘333 / Kim ‘224 teach the film forming method of Claim 1, wherein the first film is a silicon film, and the second film includes a silicon oxide film or a metal film (Hurley ‘333 discloses silicon/polysilicon surfaces and silicon oxide .

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley ‘333 / Kim ‘224 as applied to claims 3 and 1 above, and further in view of Yu ‘220 (U.S. Patent 8,334,220).
Claim 4 – Hurley ‘333 / Kim ‘224 teach the film forming method of Claim 3, but do not further teach or suggest wherein the second nitriding gas is a plasmarized ammonia gas (Hurley ‘333 renders obvious ammonia gas at Column 8 Lines 49-60 but does not disclose the use of plasma).  Hurley ‘333 / Kim ‘224 do not expressly disclose nitridation techniques for the nitridation of the formed silicon film.  Yu ‘220 discloses methods for selectively forming e.g. silicon nitride layers (Column 3 Line 35 – Column 4 Line 15) over the top of semiconductor devices (Column 3 Lines 10-19), and more particularly discloses that a silicon nitride layer may be formed by e.g. ALD deposition of a silicon monolayer (Column 3 Lines 35-39) followed by exposure of the silicon layer to nitrogen plasma (Column 3 Lines 64-67).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 / Kim ‘224 to use ammonia plasma to treat 
Claim 5 - Hurley ‘333 / Kim ‘224  / Yu ‘220 teach the film forming method of Claim 4, wherein the first film is a silicon film, and the second film includes a silicon oxide film or a metal film (Hurley ‘333 discloses silicon/polysilicon surfaces, silicon oxide surfaces, or combinations thereof as expressly recited options at Column 6 Lines 3-20; it would have been obvious to perform the silicon nitride deposition process of Hurley ‘333 / Kim ‘224 / Yu ‘220 on a substrate comprising e.g. both silicon and silicon oxide surfaces since Hurley ‘333 teaches both materials separately as desirable surfaces for the treatment and expressly desires to treat surfaces comprising multiple materials to uniformly deposit silicon nitride thereon).  Labeling of e.g. the silicon film as the first film and the silicon dioxide film as the second film is an arbitrary numbering convention and therefore obvious.
Claim 7 – Hurley ‘333 / Kim ‘224 teach the film forming method of Claim 1, but do not further teach or suggest wherein the second nitriding gas is a plasmarized ammonia gas (Hurley ‘333 renders obvious ammonia gas at Column 8 Lines 49-60 but does not disclose the use of plasma).  Hurley ‘333 / Kim ‘224 do not expressly disclose nitridation techniques for the nitridation of the formed silicon film.  Yu ‘220 discloses methods for selectively forming e.g. silicon nitride layers (Column 3 Line 35 – Column 4 Line 15) over the top of semiconductor devices (Column 3 Lines 10-19), and more particularly discloses that a silicon nitride layer may be formed by e.g. ALD deposition of a silicon monolayer (Column 3 Lines 35-39) followed by exposure of the silicon layer .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley ‘333 / Kim ‘224  / Yu ‘220 as applied to claim 5 above, and further in view of Lee ‘771 (U.S. PGPub 2005/0046771) and Hwang ‘956 (U.S. PGPub 2004/0041956).
Claim 6 – Hurley ‘333 / Kim ‘224 / Yu ‘220 teach the film forming method of Claim 5, but does not teach or suggest wherein the second film includes the metal film, and the metal film is a tungsten film.
Hurley ‘333 discloses that its silicon nitride film formation process may be desirably applied to any substrate comprising materials upon which silicon nitride would be deposited in the fabrication of semiconductor devices (Hurley ‘333 Column 6 Lines 3-26). 
Lee ‘771 is drawn to a method for fabricating liquid crystal display devices (Abstract, e.g. PG 0049-0051).  The method comprises the deposition of a silicon nitride layer 116 across the entirety of an LCD device substrate (PG 0051, passivation layer may be silicon nitride; PG 0049, LCD device), said LCD device substrate comprising semiconductor layer 114 composed of amorphous silicon (PG 0050) and further comprising e.g. data line 115 and source/drain electrodes 
Hurley ‘333 / Kim ‘224 / Yu ‘220 / Lee ‘771 do not expressly teach that the metal film is a tungsten film (Lee ‘771 teaches a molybdenum tungsten film at PG 0051).  Hwang ‘956 is drawn to the formation of LCD devices (Abstract, PG 0041) and teaches that data lines may suitably be formed from e.g. molybdenum-tungsten, molybdenum, or tungsten (PG 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hurley ‘333 / Kim ‘224 / Yu ‘220 / Lee ‘771 to replace the molybdenum-tungsten material of Lee ‘771 with tungsten as suggested by Hwang ‘956, as Lee ‘771 wants to form data lines for an LCD device from e.g. molybdenum-tungsten and Hwang ‘956 teaches that molybdenum-tungsten and tungsten are both known as suitable materials for the formation of data lines in LCD devices.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Labeling of e.g. the silicon film as the first film and the tungsten film as the second film is an arbitrary numbering convention and therefore obvious.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 28 FEB 2022, with respect to Claims 1-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previous rejection of these claims under 112(b) has been withdrawn.
Applicant argues, and Examiner agrees, that the amendment to Claim 1 overcomes the previous rejection of Claims 1-8 under 35 U.S.C. 112(b).  Examiner withdraws the previous rejection.  However, Examiner notes that the present amendment has introduced new rejections under 112(b) as detailed above.
Certain of Applicant’s arguments, see Remarks, filed 28 FEB 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Hurley ‘333 in combination with the previously cited references.
Applicant argues (Pages 5-9) that the silicon deposition step and the nitridation step as taught in Hurley ‘333 are drawn from two separate embodiments of Hurley ‘333, and that the separate embodiments are not expressly disclosed as being usable in combination.  Examiner agrees and withdraws the previous rejection, which combined them directly without further analysis.  However, Examiner provides a different interpretation of Hurley ‘333 to show that modification of the nitridation process by 
The remainder of Applicant's arguments filed 28 FEB 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 9-10) that Kim ‘224 does not correct the asserted deficiencies of Hurley ‘333.  Examiner maintains that under the new interpretation of Hurley ‘333, the asserted deficiency is in fact properly rendered obvious by Hurley ‘333 and therefore Kim ‘224 is not required to address it further.
Applicant argues (Page 10) that Claims 2-8 depend from an allowable Claim 1 and are therefore in condition for allowance for the reasons discussed above.  Examiner notes that at the present time, Claim 1 is not held as allowable and therefore Claims 2-8 cannot be held in condition for allowance on that basis.  In the absence of specific arguments to the dependent claims which detail how the limitations distinguish over the applied references, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712       

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712